DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 2/18/22 is acknowledged.  Claims 12 and 14 have been canceled and claim 15 has been amended to depend upon claim 1 and hence is grouped therein.  Claims 1-12 and 15 are presently active for prosecution thereof.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method for producing a hand-tearable textile adhesive tape.
No device claims remain as they have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,3,5,8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “capable” renders the claim vague and indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention See MPEP § 2173.05(d)
	Regrading claim 3, the term “predefined” is vague and indefinite as what is encompassed by the term as anything prior to is considered “predefined”.
Regarding claim 5, the claimed heating step is unclear as to when this is being performed?  Prior to contacting the textile support tape?  During?  After?  Clarification is requested.
Regarding claim 8, the claimed alkalizing step is unclear as to when this is being performed?  Prior to contacting the textile support tape with the processing liquid?  Washing and neutralizing step?  Between them?  After both of them?  Clarification is requested.
Regarding claim 12, is the liquor ratio the processing liquid?  Another liquid?  And when is this treatment being performed?  Clarification is requested.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-12 and 15 are rejected under pre-AIA  35 U.S.C. 102(a) as being clearly anticipated by DE 102005044942.
DE 102005044942 teaches an adhesive strip by treating a carrier material with alkali or an acid and then washing and neutralizing.  The treatment with an alkalizing process to degrade the fibers to reduce tensile strength to be easily teared without need for scissors and finally applying and adhesive to the treated carrier material [0001]-[0024].
DE 102005044942 fails to specifically teach the claimed tensile strength of less than 100N/cm.
While the Examiner acknowledges this fact, DE 102005044942 does teach reducing tensile strength with the treatment to provide for a tearable adhesive tape and hence would meet the claimed 100 N/cm as this tensile strength would produce a tearable adhesive.  In addition, Mussig et al. (2007/0275623) teaches DE 102005044942 process produces a tensile strength of 70N/cm [0418]. 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-12 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 102005044942 in combination with Mussig et al. (2007/0275623).
DE 102005044942 teaches an adhesive strip by treating a carrier material with alkali or an acid and then washing and neutralizing.  The treatment with an alkalizing process to degrade the fibers to reduce tensile strength to be easily teared without need for scissors and finally applying and adhesive to the treated carrier material [0001]-[0024].
DE 102005044942 fails to specifically teach the claimed tensile strength of less than 100N/cm.
Mussig et al. (2007/0275623) teaches an easily tearable strip has a tensile strength of 70N/cm [0418].
Therefore, it would have been obvious for one skilled in the art at the time of the invention to have modified DE 102005044942 process to produce a adhesive strip having a tensile strength of less than 100 N/cm as evidenced by Mussig et al. (2007/0275623) witn the expectation of being easily tearable without use of scissors.
Regarding claim 2, the process can be continuous or discontinuous [0015].
Regarding claim 3, the speed of the carrier material to be treated is predetermined and would be at least one pass to be treated [0016].
Regarding claim 4, the processing liquid is a lye [0016].
Regarding claim 5, the alkaline solution can be heated in a high temperature heat exchanger which would be higher than the claimed 50C [0018].
Regarding claims 6-8, the carrier material is a polymer such as polyester and is weaved, i.e. woven [0011].
Regarding claims 9-10, the alkalizing treatment is with sodium hydroxide [0016].
Regarding claim 11, the claimed treatment time of 4 minutes would be a matter of design choice by one practicing in the art as this is a known processing parameter which is optimized by one skilled in the art [0011].
Regarding claim 12, the exposure time and concentration of the lye is a processing parameter known to be optimized by one skilled in the art absent a showing of criticality of the claimed liquor ratio [0018].
Regarding claim 15, the carrier is pretreated which would remove any oils or grease therefrom [0014].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715